Citation Nr: 0000551	
Decision Date: 01/07/00    Archive Date: 01/11/00

DOCKET NO.  98-06 641A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
status-post spontaneous pneumothorax, left lung.

2.  Entitlement to service connection for a respiratory 
disorder, claimed as chronic obstructive pulmonary disease 
(COPD).


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L.A. Howell, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1985 to March 
1989.  He also had a period of active duty training (ACDUTRA) 
in July 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which denied the claims on appeal.

A hearing was held before a Member of the Board sitting in 
Montgomery, Alabama, in October 1999.  The undersigned Member 
was designated by the Chairman of the Board to conduct such a 
hearing.  A transcript of the hearing testimony has been 
associated with the claims file.


FINDINGS OF FACT

1.  Congenital or developmental defects are not diseases or 
injuries within the meaning of applicable legislation 
providing for payment of VA disability compensation benefits.  

2.  The veteran's spontaneous pneumothorax of the left lung 
has been identified as a congenital defect, and there is no 
evidence of a superimposed disease or injury.

3.  The veteran's service medical records do not contain any 
complaints, findings, or diagnoses of COPD.

4.  The medical evidence does not relate the current COPD 
with any event or occurrence on active duty service.

5.  The veteran has not submitted evidence of a medical nexus 
between military service and the currently-diagnosed COPD.


CONCLUSIONS OF LAW

1.  The claim for entitlement to service connection for the 
residuals of a status-post spontaneous pneumothorax, left 
lung, is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991 
& West 1999); 38 C.F.R. § 3.303 (1999).

2.  The claim for entitlement to service connection for a 
respiratory disorder, claimed as COPD, is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991 & West 1999); 38 C.F.R. 
§ 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty or ACDUTRA or for disability resulting from injury 
incurred in INACDUTRA.  38 U.S.C.A. §§ 101(24), 1110, 1131 
(West 1991 & Supp. 1999).  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (1999).  However, continuity of 
symptoms is required where the condition in service is not, 
in fact, chronic or where the diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (1999).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
1991 & Supp. 1999); 38 C.F.R. § 3.303(d) (1999).  The Board 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
case, or whether the preponderance of the evidence is against 
the claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

However, the threshold question which must be resolved with 
regard to each claim is whether the veteran has presented 
evidence that each claim is well grounded; that is, that each 
claim is plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  A plausible claim is "one which is meritorious 
on its own or capable of substantiation."  Black v. Brown, 
10 Vet. App. 279 (1997).  The duty to assist under 
38 U.S.C.A. § 5107(a) is triggered only after a well-grounded 
claim is submitted.  See Anderson v. Brown, 9 Vet. App. 542, 
546 (1996); Peters v. Brown, 6 Vet. App. 540, 546 (1994).  
Evidentiary assertions by the person who submits a claim must 
be accepted as true for the purposes of determining whether a 
claim is well-grounded, except where the evidentiary 
assertion is inherently incredible or beyond the competence 
of the person making the assertion.  See Meyer v. Brown, 9 
Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19 
(1993).  

Where the determinative issue is factual rather than medical 
in nature, competent lay testimony may constitute sufficient 
evidence to well ground the claim.  See Caluza v. Brown, 7 
Vet. App. 498, 504 (1995); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  For a service-connected claim to be 
well-grounded, there must be a medical diagnosis of current 
disability, lay or medical evidence of in-service incurrence 
or aggravation of a disease or injury, and medical evidence 
of a nexus between the in-service injury or disease and 
current disability.  See Epps v. Brown, 9 Vet. App. 341, 343-
44 (1996), aff'd, 126 F.3d 1464 (Fed. Cir. 1997); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. 
Cir. 1996).


I.  Entitlement to Service Connection for the Residuals of a 
Spontaneous Pneumothorax, Left Lung

In addition to the above, governing regulations provide that 
congenital or developmental defects are not diseases or 
injuries within the meaning of applicable legislation 
providing for payment of VA disability compensation benefits.  
38 C.F.R. § 3.303(c) (1999).  However, in a precedent 
decision, VA General Counsel opined that although service 
connection may not be granted for a defect, service 
connection may be granted for a disability which is shown by 
the evidence to have resulted from a defect which was subject 
to a superimposed disease or injury during service.  See 
VAOPGCPREC 82-90 (1990).  Diseases to which there is a 
familial predisposition may be service connected if otherwise 
meeting the criteria for service connection.  Id.; VAOPGCPREC 
67-90 (1990).

Medical records reveal that the veteran experienced a left 
lung spontaneous pneumothorax on July 9, 1996, while on 
ACDUTRA.  After an unsuccessful attempt to reinflate his lung 
with a tube thoracostomy, he underwent a left lateral 
thoracotomy on July 19, 1996.  By the end of August 1996, he 
was released from the surgeon's care and was noted to be 
doing well.  

By letter dated in January 1997 to the military Flight 
Surgeon, the private treating surgeon, James D. Hall, M.D., 
related that at the time of the surgery, multiple blebs 
involving the left upper lobe were noted and a stapling of 
the blebs was performed in order to resolve the pneumothorax.  
Dr. Hall indicated that the veteran's previous spontaneous 
pneumothorax on the right side (which the record indicated 
occurred in 1981) with the subsequent presentation of a left 
spontaneous pneumothorax with multiple blebs was a congenital 
condition possibly with an acquired component secondary to an 
extensive smoking history.  Dr. Hall specifically opined that 
he did not believe that the veteran's disorder was related to 
military service but was, instead, related to some type of 
predisposing condition.  

In an undated Narrative Summary, presumably for a Medical 
Evaluation Board, the Flight Surgeon noted the veteran 
developed a left lung spontaneous pneumothorax while in 
active duty training status in July 1996, ultimately 
requiring a left lateral thoracotomy.  A past history of a 
spontaneous pneumothorax on the right was noted.  The Flight 
Surgeon concluded that the veteran's recurrent spontaneous 
pneumothorax with underlying pathology of multiple blebs was 
secondary to a congenital condition and possibly acquired 
component secondary to a smoking history and recommended 
disqualification.  

In a January 1997 service treatment note, the veteran was 
reportedly fully recovered, was without shortness of breath 
or chest pain, and had excellent exercise tolerance.  He was 
released to return to work.  In March 1997, he filed the 
current claim.  

In a May 1997 VA examination report, a past medical history 
of a spontaneous collapsed lung was noted with subsequent 
need for surgical intervention.  The veteran complained of 
spasm and pain in the incision and indicated that he could 
not move his right shoulder.  He had trouble breathing, could 
walk on level ground for 1/4 mile, still had dyspnea with 
walking fast, could not run or climb small hills, and gave 
out during sex.  He felt smothered whenever he lied down and 
had to rise to get sufficient air.  Physical examination 
noted a left thoracotomy scar, the lungs were well aerated, 
respirations were 22 at rest, and lungs were clear.  
Pulmonary function tests showed severe obstructive lung 
disease.  A chest X-ray showed status post left thoracotomy 
with surgical clips in the right upper lobe and anterior 
mediastinum.  The final diagnoses included status post 
surgery for spontaneous pneumothorax and COPD.

In an October 1999 hearing before the Board, the veteran 
testified that he had trouble with his right lung in 1981 but 
not the left lung.  He described feeling poorly while on 
ACDUTRA and was hospitalized for a collapsed lung.  He 
subsequently underwent surgery.  He maintained that his left 
lung collapsed as a result of being on active duty and had 
nothing to do with the previous right lung collapse.  When 
asked whether any doctor had told him that, he responded that 
different doctors had given him different answers and that 
smoking, his being underweight, and a birth defect of bubbles 
on the lungs were given as possibilities.  He described 
flying high altitude air drops in the weeks preceding the 
left lung collapse and had experienced several pressure 
changes due to opening the doors for jumpers and thought that 
it could have been a contributing factor.  He denied any 
further problems since 1996.

After a review of the evidence, the Board concludes that the 
veteran's contentions, to the effect that his left lung 
spontaneous pneumothorax was a result of activities during a 
period of ACDUTRA, are not supported by the record.  As noted 
above, governing regulations provide that congenital or 
developmental defects are not diseases or injuries within the 
meaning of applicable legislation providing for payment of VA 
disability compensation benefits.  38 C.F.R. § 3.303(c) 
(1999).  Significantly, despite the veteran's 
characterization during the hearing, a written report from 
the veteran's private treating surgeon specifically notes 
that the disorder was due to a congenital tendency and 
possibly with an acquired component due to an extensive 
smoking history.  This opinion was also accepted by the 
Flight Surgeon.  There is no objective medical evidence to 
the contrary contained in the claims file.  Accordingly, the 
disorder is not a disability for VA purposes.

Further, the Board has also considered a precedent decision 
from VA General Counsel that, although service connection may 
not be granted for a defect, service connection may be 
granted for a disability which is shown by the evidence to 
have resulted from a defect which was subject to a 
superimposed disease or injury during service.  See 
VAOPGCPREC 82-90 (July 18, 1990).  In this case, medical 
records are negative for complaints, symptomatology, or 
findings of chronic residuals from a pre-active duty 
spontaneous pneumothorax in 1981 and there is no indication 
of any superimposed disease or injury.  The surgery on the 
lung was to ameliorate the congenital defect, and the 
residuals are not subject to service connection.  See 
38 C.F.R. § 3.303 (1999).

Based on the evidence of record and the applicable laws and 
regulations, the Board finds that there is no evidence 
showing that a left lung spontaneous pneumothorax can be 
attributable to the veteran's period of service.  As noted, 
it has been identified as a congenital disorder and is, 
therefore, not a disability for VA purposes.  Moreover, there 
is no evidence of the onset of symptoms or signs or any 
superimposed condition resulting in additional and chronic 
disability, and, significantly, the surgeon specifically 
noted that the disorder was not related to military service.  
Accordingly, the veteran's claim for service connection for 
the residuals of a spontaneous pneumothorax, left lung, is 
not well grounded and is therefore denied.

II.  Entitlement to Service Connection for a Respiratory 
Disorder, Claimed as COPD

The veteran maintains, in essence, that his COPD is related 
to the spontaneous pneumothorax which occurred while on 
ACDUTRA.  He asserts that the scars on his lungs from the 
spontaneous pneumothorax caused the current COPD disorder.

Service medical records are negative for complaints, 
symptomatology, or findings of COPD.  Further, post-service 
medical evidence is negative for treatment or diagnosis of 
COPD for many years after separation from service.  The Board 
notes that even at the time of treatment for a spontaneous 
pneumothorax in 1996, during ACDUTRA, there was no clinical 
evidence noted of COPD.  In March 1997, the veteran filed a 
claim for "respiratory problems."  As noted above, in the 
May 1997 VA examination report, pulmonary function tests 
showed obstructive lung disease and the diagnosis was severe 
COPD.  Moreover, a radiology report indicated a clinical 
impression of mild pulmonary emphysema.

At the October 1999 hearing before the Board, the veteran 
testified that he experienced a little shortness of breath if 
he tried to get active and had been told by the doctors that 
there was nothing that could be done about the scar tissue.  
He indicated that the doctor told him that the COPD was the 
result of surgery for the collapsed lung.  He had follow-up 
checks every six months to one year and was on no medication.  

Based on the above evidence, the Board finds that the veteran 
has not provided any credible medical statements that would 
etiologically link his current COPD with military service or 
with his collapsed lung while on ACDUTRA.  The veteran has 
only offered his lay opinion concerning its development.  
There is no competent opinion on file or presented to the 
effect that his military service caused COPD.  The mere 
contentions of the veteran, no matter how well-meaning, 
without supporting medical evidence that would etiologically 
relate his COPD with an event or incurrence while in service, 
will not constitute a well-grounded claim.  Caluza v. Brown, 
7 Vet. App. 498 (1995); Lathan v. Brown, 7 Vet. App. 359 
(1995); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1994); 
King v. Brown, 5 Vet. App. 19 (1993).  As discussed above, 
the collapsed lung, and the residuals thereof are not subject 
to service connection.

This finding is supported by the veteran's service medical 
records which is negative for COPD or any chronic respiratory 
disorder, except the spontaneous pneumothorax in 1996, which 
has been shown to be congenital.  Further, post-service 
medical records are negative for treatment or diagnosis of 
COPD until many years after separation from active duty and 
there is no evidence that he is receiving current treatment 
for COPD.  Moreover, until he was diagnosed with COPD in 
1997, there was no mention of a chronic respiratory disorder, 
except for the two incidents of spontaneous pneumothorax.  In 
addition, the Board notes that a long smoking history has 
been noted.  Finally, despite the veteran's testimony to the 
contrary, no examiner has attribute the veteran's COPD to 
military service or to a congenital spontaneous pneumothorax.  
For all those reasons, the veteran's claim for entitlement to 
service connection for a respiratory disorder, currently 
diagnosed as COPD, is not well-grounded as he has not 
submitted any competent evidence to demonstrate a medical 
nexus.

In conclusion, the Board has also considered the veteran's 
written statements and sworn testimony that his spontaneous 
pneumothorax and COPD are related to military service.  
Although the veteran's statements are probative of 
symptomatology, they are not competent or credible evidence 
of a diagnosis, date of onset, or medical causation of a 
disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); Miller v. Derwinski, 2 Vet. App. 578, 580 (1992).  
The veteran's assertions are not deemed to be credible in 
light of the other objective evidence of record showing no 
medical nexus between military service and his respiratory 
problems.  The veteran lacks the medical expertise to offer 
an opinion as to the existence of current medical pathology, 
as well as to medical causation of any current disabilities.  
Id.  Accordingly, the claims must be denied.  

Where a claim is not well grounded it is incomplete, and VA 
is obligated under 38 U.S.C.A. § 5103(a) to advise the 
claimant of the evidence needed to complete his or her 
application.  Robinette v. Brown, 8 Vet. App. 69, 77-80 
(1995).  In this case, the RO informed the veteran of the 
necessary evidence in the claims form he completed, in its 
notice of rating decision and the statement and supplemental 
statement of the case.  That discussion informs him of the 
types of evidence lacking, which he should submit for well 
grounded claims.  The Board has examined all the evidence of 
record with a view toward determining whether the veteran 
notified VA of the possible existence of information which 
would render his claims plausible.  However, the Board finds 
no such information present.  See Beausoleil v. Brown, 8 Vet. 
App. 459, 464-65 (1996); Robinette v. Brown, 8 Vet. App. 69, 
80 (1995).


ORDER

Entitlement to service connection for the residuals of a 
status-post spontaneous pneumothorax, left lung is denied on 
the basis that the claim is not well-grounded.

Entitlement to service connection for a respiratory disorder, 
claimed as COPD, is denied on the basis that the claim is not 
well-grounded.



		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeal

 

